Citation Nr: 0021357	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for liver disability, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for stomach problems 
and rectal bleeding, to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for prostate problems, 
to include as secondary to herbicide exposure.

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for cataracts of both eyes.

6.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for rheumatoid arthritis.

7.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for scars.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

In correspondence received in October 1999, the veteran 
revoked his designation of the Disabled American Veterans as 
his representative.  At that time, the veteran indicated that 
he was prevented by his previous representative from 
attending his June 1999 personal hearing.  It is clear from 
his letter, that the veteran had expected and desired to give 
his testimony at a personal hearing and there is no evidence 
that he has withdrawn his request for a local hearing at the 
RO.  Although he was subsequently advised in a December 1999 
letter regarding the procedural steps to schedule travel 
board hearings, the Board finds that he should be afforded 
another personal hearing at the local RO.  38 C.F.R. § 20.700 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule another local 
hearing at the RO for the veteran.

2.  Thereafter, the RO should undertake 
any development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


